Steele Hays, Justice, dissenting. These statutes are less than crystal clear and I concede that an arguable basis exists for the construction adopted by the majority. But other things being equal, as I believe they are, there are stronger reasons to prefer the interpretation urged by the Department, reasons supported by sound policy considerations. ■ Whether we construe section (b) so that penalties are included in the remedies allowed the court “to compel compliance” or we find provision for an independent action for penalties only, under section (c)(2), I believe the Department is correct, that it was error for the trial court to dismiss the suit. First, these statutes are remedial in nature — they seek “the correction of recognized errors and abuse in introducing some new regulation for the advancement of the public welfare.” 73 Am. Jur. IdStatutes § 278,279 (1974). “Statutes enacted for the public benefit should be interpreted most favorably to the public.” Arkansas Gazette Co. v. Pickens, 258 Ark. 69, 522 S.W.2d 350 (1975). “Such statutes should receive such construction as would effect their object, suppress the mischief, advance the remedy, and defeat al evasions for the continuance of the mischief.” 73 Am. Jur. 2d Statutes § 281 (1974). Moreover, remedial statutes are to be liberally construed. Aluminum Co. of America v. Neal, 4 Ark. App. 11, 626 S.W.2d 620 (1982). The growing indications of irreversible environmental damage are so prevalent they need no documentation. Hence, if we are to err in interpreting these statutes, it should be on the side of a broad, as opposed to a narrow, construction. Second, agency interpretations of statutes, while not binding on this court, are afforded great deference. Arkansas Department of Human Services v. Green Acres Nursing Homes, Inc., 296 Ark. 475, 757 S.W.2d 563 (1988); Arkansas Public Service Commission v. Allied Telephone Co., 274 Ark. 478, 625 S.W.2d 515 (1981). Such deference has been granted by the federal courts in their interpretations of federal environmental statutes. 61A Am. Jur. 2d Pollution Control § 179 (1981). Here, the Department has concluded that it is given a choice between administrative proceedings and instituting civil suits, because a civil suit may be preferable to administrative proceedings where urgency is required in discharging the duties imposed on the Department. While the rules of statutory construction favor the Department, there is also a sound basis for concluding that the legislature intended to provide the Department with an option to proceed directly with a civil suit. In matters of environmental damage time can be of the essence — to restrain pollution or to assess damages and begin any necessary clean up. The delay involved in following the route of traditional administrative remedies could contribute to greater, even irreparable, damage in some cases. Similar federal environmental statutes have been held to afford the same direct action. 2 W. Rogers, Environmental Law, § 4.40 (1986); and see e.g., United States v. Earth Sciences, Inc., 599 F.2d 368 (10th Cir. 1979). For the foregoing reasons, I would hold the Department was authorized to institute this civil suit for penalties in the circuit court, in the first instance, and that court had jurisdiction to hear the case. Glaze, J., joins this dissent.